Execution Copy NOTE: PORTIONS OF THIS EXHIBIT INDICATED BY [***] ARE SUBJECT TO A CONFIDENTIAL TREATMENT REQUEST, AND HAVE BEEN OMITTED FROM THIS EXHIBIT.COMPLETE, UNREDACTED COPIES OF THIS EXHIBIT HAVE BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSSION AS PART OF THIS COMPANY’S CONFIDENTIAL TREATMENT REQUEST. DISTRIBUTION AGREEMENT, dated as of January 8, 2009, between SIRIUS XM RADIO INC., a Delaware corporation (together with its subsidiaries and affiliates, “Sirius XM”), and AUDIOVOX ELECTRONICS CORPORATION, a Delaware corporation (“Distributor”). WHEREAS, Sirius XM operates multichannel digital entertainment and data services both directly and through its subsidiaries (collectively, the “Sirius XM Service”) in the Territory (as defined); WHEREAS, Distributor is engaged in the business of marketing, distributing and selling consumer electronics products; WHEREAS, Distributor desires to perform warehousing, distribution, logistics and related services for Sirius XM with respect to certain Sirius Products (as defined below); and WHEREAS,
